                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

LARRY G. PHILPOT                                                       CIVIL ACTION

VERSUS                                                                     No. 18-9087

NEW ORLEANS TOURISM                                                        SECTION I
MARKETING CORPORATION


                                 ORDER & REASONS

      Before the Court is defendant New Orleans Tourism Marketing Corporation’s

(“NOTMC”) motion1 to dismiss plaintiff Larry Philpot’s (“Philpot”) complaint

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. For the following

reasons, the motion is denied.

                                            I.

      Accepting the facts in Philpot’s complaint as true, they are as follows: Philpot

is a freelance photographer who specializes in taking photographs of musicians

during live performances. 2 He earns his living by licensing his photographs to others. 3

On October 4, 2009, Philpot took a photograph of Willie Nelson performing in St.

Louis. 4 On September 5, 2012, he registered the photograph with the United States

copyright office as part of a collection of photographs. 5




1 R. Doc. No. 8.
2 R. Doc. No. 1, at 4.
3 Id.
4 Id. at 5.
5 Id. Attached to the complaint is a copy of the copyright registration certificate. Id.

at 5; R. Doc. No. 1-2.
      Philpot first displayed the Willie Nelson photograph (the “photograph”) on the

internet on May 31, 2011. 6 He offered the photograph through a website called

Wikimedia “for distribution, public display, and public digital performance under a

Creative Commons Attribution 2.0 Generic license.” 7 The license provides that

anyone may use the photograph provided they follow certain parameters, including

attributing the photograph to its creator. 8 On Wikimedia, Philpot provided a

description for the photograph that included his name and website. He also specified,

“You must attribute the work in the manner specified by the author or licensor (but

not in any way that suggests that they endorse you or your use of the work).” 9

Additionally, the photograph contains metadata that both identifies Philpot as the

creator of the photograph and indicates that the photograph is copyrighted. 10

      On an unspecified date, NOTMC posted the photograph on a website that it

owns and operates. 11 According to Philpot, although NOTMC displayed his

photograph, the photograph was not attributed to him in accordance with the terms

of the Creative Commons license. 12 Philpot alleges that, as a result, NOTMC

infringed his copyright pursuant to 17 U.S.C. § 501 by “publishing, copying, and



6 R. Doc. No. 1, at 5.
7  Id. at 6. The complaint describes a Creative Commons license as “a simple,
standardized copyright license that anyone can use to license their work. The
copyright holder designates their work as governed by a Creative Commons license,
and anyone may use the work provided they adhere to the terms of the license.” Id.
8 Id.
9 Id.
10 Id.
11 Id. at 8. The complaint includes attached a copy of the webpages where the

photograph was displayed. Id. at 8; R. Doc. No. 1-5.
12 R. Doc. No. 1, at 8.



                                          2
displaying the [photograph].” 13 He alleges that he did not discover the infringements

until October 1, 2015. 14 Philpot also contends that NOTMC violated 17 U.S.C. § 1202

by allegedly improperly removing and altering the copyright information in the

photograph’s metadata. 15

                                            II.

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a district

court may dismiss a complaint or part of a complaint when a plaintiff fails to set forth

well-pleaded factual allegations that “raise a right to relief above the speculative

level.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Cuvillier v. Taylor,

503 F.3d 397, 401 (5th Cir. 2007). The complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 547)).

       A facially plausible claim is one in which “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. If the well-pleaded factual allegations “do not permit the

court to infer more than the mere possibility of misconduct,” then “the complaint has

alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679

(quoting Fed. R. Civ. P. 8(a)(2)) (alteration in original).

       The Court will generally not look beyond the factual allegations in the

pleadings to determine whether relief should be granted. See Hicks v. Lingle, 370 F.



13 Id. at 8, 10
14 Id.
15 Id. at 8–9, 11.



                                            3
App’x 497, 498 (5th Cir. 2010); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996). In

assessing the complaint, however, a court must accept all well-pleaded facts as true

and liberally construe all factual allegations in the light most favorable to the

plaintiff. Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). “Dismissal is

appropriate when the complaint ‘on its face show[s] a bar to relief.’” Cutrer v.

McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (quoting Clark v. Amoco Prod. Co.,

794 F.2d 967, 970 (5th Cir. 1986)). 16



16NOTMC submitted two exhibits to its motion to dismiss—a PACER listing of search
results for cases to which Philpot is a party and a deposition transcript.16 “On a Rule
12(b)(6) motion, a district court generally ‘must limit itself to the contents of the
pleadings, including attachments thereto.’” Brand Coupon Network, L.L.C. v.
Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014). “The court may also consider
documents attached to either a motion to dismiss or an opposition to that motion
when the documents are referred to in the pleadings and are central to a plaintiff’s
claims.” Id. Beyond this limited exception, “if ‘matters outside the pleading are
presented to and not excluded by the court, the motion shall be treated as one for
summary judgment.’” In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th
Cir. 2007) (quoting Fed. R. Civ. P. 12(b)).

Neither of the two attachments are referred to in Philpot’s complaint. The Court
declines to convert the motion to dismiss into a motion for summary judgment, and
it will not consider the attachments.

NOTMC asserts that the Court may nonetheless take judicial notice of the deposition
testimony. R. Doc. No. 8-1, at 6; R. Doc. No. 14, at 3. When deciding a Rule 12(b)(6)
motion to dismiss, “the court may consider . . . matters of which judicial notice may
be taken.” Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 379 (5th Cir. 1996) “The
court may judicially notice a fact that is not subject to dispute because it: (1) is
generally known within the trial court’s territorial jurisdiction; or (2) can be
accurately and readily determined from sources whose accuracy cannot reasonably
be questioned.” Fed. R. Evid. 201(b).

According to NOTMC, because the statements in the deposition transcript were made
by Philpot, he cannot reasonably dispute them. R. Doc. No. 14, at 3. The Court rejects
this argument. Although the Court could take judicial notice of the existence of the
deposition testimony, courts have consistently held that statements contained in

                                          4
                                            III.

       NOTMC moves for the dismissal of Philpot’s complaint, contending (1) that

both of Philpot’s claims are time-barred and (2) that the complaint fails to state a

claim for relief for copyright infringement because Philpot does not hold a valid

copyright registration for the photograph.

                                             A.

       “A statute of limitations may support dismissal under Rule 12(b)(6) where it is

evident from the plaintiff’s pleadings that the action is barred and the pleadings fail

to raise some basis for tolling or the like.” Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th

Cir. 2003). It is not evident from Philpot’s complaint that his action is time-barred.

To the contrary, based solely on the face of the complaint, Philpot’s claims are timely.

       The parties do not dispute the relevant statute of limitations. Pursuant to the

Copyright Act, both of Philpot’s claims are subject to a three-year statute of

limitations. 17 U.S.C. § 507(b) (“No civil action shall be maintained under the



testimony from other judicial proceedings cannot simply be noticed as true. See Logan
v. Bd. of Educ. of Sch. Dist. of Pittsburgh, 742 F. App’x 628, 632 (3d Cir. 2018) (“Under
the Rule 12(b)(6) standard, courts also may consider deposition testimony, but only
for the existence of the testimony—not for the truth of the facts asserted therein.”);
In re Omnicare, Inc. Secs. Litigation, 769 F.3d 455, 468 (6th Cir. 2014) (“Importantly,
‘a court cannot notice pleadings or testimony as true simply because these statements
are filed with the court.’”) (citation omitted); Liberty Mut. Ins. Co. v. Rotches Pork
Packers, Inc., 969 F.2d 1384, 1388 (2d Cir. 1992) (“A court may take judicial notice of
a document filed in another court ‘not for the truth of the matters asserted in the
other litigation, but rather to establish the fact of such litigation and related filings.’”)
(citation omitted); see also Presby Constr., Inc. v. Clavet, No. 00-457, 2001 WL 951375,
at *1 (D.N.H. Aug. 9, 2001) (denying the defendants’ request to take judicial notice of
the plaintiff’s testimony in a previous proceeding, explaining that the “request . . . is
beyond the scope of judicial notice because it seeks notice of the truth of the
statements, not just the fact that the statements were made”).

                                             5
provisions of this title unless it is commenced within three years after the claim

accrued.”). The Fifth Circuit applies the discovery rule to copyright actions; therefore,

under the Copyright Act, “a . . . claim accrues ‘when [the party] knew or had reason

to know of the injury upon which the claim was based.’” Jordan v. Sony BMG Music

Entm’t, 354 F. App’x 942, 945 (5th Cir. 2009) (quoting Pritchett v. Pound, 473 F.3d

217, 220 (5th Cir. 2006)); see also Groden v. Allen, 279 F. App’x 290, 294 (5th Cir.

2008). 17 Philpot alleges that he discovered the copyright infringements on October 1,

2015, and he filed this lawsuit on October 1, 2018—exactly three years later. NOTMC

argues that the United States Supreme Court’s decision in Petrella v. MGM, 572 U.S.

663 (2014), calls into question the applicability of the discovery rule in copyright

actions. 18

       In Petrella, the Supreme Court held that the equitable doctrine of laches

(“unreasonable, prejudicial delay in commencing suit”) could not bar a copyright

infringement claim under the Copyright Act. Petrella, 572 U.S. at 667, 679. However,

the Court explicitly passed on the question of whether the discovery rule may

nevertheless be invoked in a copyright action. 19




17 The discovery rule delays accrual until a plaintiff has “discovered” his cause of
action. Gabelli v. Sec. & Exch. Comm’n, 568 U.S. 442, 449 (2013).
18 R. Doc. No. 8-1, at 3.
19 Indeed, three years later, the Supreme Court explained, “[S]ome claims are subject

to a ‘discovery rule’” and that, “in Petrella, we specifically noted that ‘we have not
passed on the question’ whether the Copyright Act’s statute of limitations is governed
by such a rule.” SCA Hygiene Prods. Aktiebolag v. First Quality Baby Prods., LLC,
136 S. Ct. 954, 962 (2017).

                                           6
         Without further guidance, this Court will apply the discovery rule in

accordance with Fifth Circuit precedent. See, e.g., Design Basics, LLC v. Forrester

Wehrle Homes, Inc., 305 F. Supp. 3d 788, 792–93 (N.D. Ohio 2018); Energy

Intelligence Grp., Inc. v. CHS McPherson Refinery, Inc., 300 F. Supp. 3d 1356, 1366

(D. Kan. 2018); Mitchell v. Capitol Records, LLC, 287 F. Supp. 3d 673, 678 (W.D. Ky.

2017); Design Basics LLC v. J & V Roberts Invs., Inc., 140 F. Supp. 3d 1266, 1282–82

(E.D. Wis. 2015). The Court also notes that, although the Fifth Circuit has not directly

addressed Petrella’s effect on the use of the discovery rule in copyright actions, it has

discussed and applied the rule since Petrella was decided. See, e.g., Graper v. Mid-

Continent Cas. Co., 756 F.3d 388, 393 & n.5 (5th Cir. 2014) (summarizing the

discovery rule as the “proper inquiry” to determine when a claim has accrued under

the Copyright Act); Aspen Tech., Inc. v. M3 Tech., Inc., 569 F. App’x 259, 264 (5th Cir.

2014) (explicitly noting that the discovery rule applies to copyright infringement

claims).

         NOTMC also argues that, even if the rule applies, Philpot has not alleged any

reason why he could not have discovered the alleged infringements sooner. 20 But

under the federal pleading standards, “a plaintiff typically is not required to plead,

in the complaint, facts that negate an affirmative defense.” Jaso v. Coca Cola Co., 435

F. App’x 346, 352 (5th Cir. 2011). While discovery may reveal information that forms

the basis for summary judgment on the issue of the timeliness of Philpot’s claims, the

Court has before it a motion to dismiss. A statute of limitations defense only supports



20   R. Doc. No. 8-1, at 5.

                                           7
dismissal at this stage of the litigation if the plaintiff’s claims are clearly time-barred

based on a review of the pleadings. 21

      Philpot alleges that he discovered the infringements on October 1, 2015.

Pursuant to the Rule 12(b)(6) standard, and for the purposes of resolving the present

motion, the Court accepts that fact as true. Consequently, the complaint is sufficient

to survive a Rule 12(b)(6) challenge based on a statute of limitations defense. See

EPCO Carbon Dioxide Prods., Inc., 467 F.3d 466, 470 (5th Cir. 2006) (“Although

dismissal under [R]ule 12(b)(6) may be appropriate based on a successful affirmative

defense, that defense must appear on the face of the complaint.”); Federal Deposit Ins.

Corp. v. Dawson, 4 F.3d 1303, 1308 (5th Cir. 1993) (“[R]aising the limitations defense

in a motion to dismiss may easily be premature because facts tolling the running of

the statute do not necessarily appear in the complaint.”) (citation omitted). 22

                                            B.

      Having concluded that Philpot’s complaint is not facially barred by the statute

of limitations, the Court must determine whether Philpot’s copyright infringement




21 As explained herein, according to the Fifth Circuit, a limitations defense only
warrants dismissal under Rule 12(b)(6) if “it is evident from the plaintiff’s pleadings
that the action is barred and the pleadings fail to raise some basis for tolling.” Jones,
339 F.3d at 366 (emphasis added). The Court need not delve into whether the
complaint raises a basis for tolling the statute of limitations because it is not evident
from the face of the complaint that the action is time-barred.
22 For the same reasons, the Court rejects NOTMC’s argument that Philpot’s claim

for copyright management information removal is time-barred because Philpot does
not allege the date on which he discovered the alleged removal. R. Doc. No. 8-1, at 7.
The complaint alleges that Philpot did not discover the infringements until October
1, 2015. The reasonable inference, to be drawn in his favor, is that he also did not
discover the removal of the metadata until that date.

                                            8
claim must nonetheless be dismissed based on NOTMC’s assertion that Philpot does

not hold a valid copyright registration. 23 Under the Copyright Act, some form of

registration is a prerequisite for filing a lawsuit in federal court. 17 U.S.C. § 411(c)

(providing, with limited exceptions that are inapplicable here, that “no civil action for

infringement of the copyright in any United States work shall be instituted until

preregistration or registration of the copyright claim has been made in accordance

with this title”).

       Philpot’s complaint alleges that the photograph was registered as part of a

collection on September 5, 2012, and he attached a copyright registration certificate

with that date to his complaint. 24 The certificate refers to a work titled, “2009

Musician Photos.” 25 NOTMC argues that the certificate is invalid. Relevant here,

section 411 provides:

       (b)(1) A certificate of registration satisfies the requirements of this
       section and section 412, regardless of whether the certificate contains
       any inaccurate information, unless—

              (A) the inaccurate information was included on the application for
              copyright registration with knowledge that it was inaccurate; and

              (B) the inaccuracy of the information, if known, would have
              caused the Register of Copyrights to refuse registration.

       According to NOTMC, Philpot filed his copyright registration application for a

collection of unpublished works. 26 NOTMC contends that the registration is,




23 R. Doc. No. 8-1, at 8.
24 R. Doc. No. 1, at 5; R. Doc. No. 1-2.
25 R. Doc. No. 1-2, at 1.
26 R. Doc. No. 8-1, at 10.



                                           9
therefore, inaccurate because the photograph had already been published when

Philpot filed his application, having posted it to Wikimedia for licensing under the

Creative Commons license. 27 NOTMC argues that Philpot knew the application was

inaccurate and that the inaccuracy, if known to the Register of Copyrights, would

have caused it to deny Philpot’s application. 28

      To state a claim for copyright infringement, a plaintiff must sufficiently allege

“(1) ownership of a valid copyright, and (2) copying of constituent elements of the

work that are original.” Vallery v. Am. Girl, L.L.C., 697 F. App’x 821, 823 (5th Cir.

2017) (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)).

Philpot alleges in his complaint that he registered the photograph as part of the

collection subject to the certificate at issue. 29 Accepting the facts in the complaint as

true, the certificate of registration attached to the complaint encompasses the

photograph. See, e.g., Smith v. Goodell, No. 14-1010, 2015 WL 500893, at *2 (E.D. La.

Feb. 5, 2015) (Brown, J.) (accepting as true the plaintiff’s allegation that she had a

valid copyright registration). Furthermore, “[a] certificate of registration, if timely




27 Id. NOTMC states that the “u” in the registration number assigned to the
copyrighted work on the certificate provided by Philpot indicates that the copyrighted
work is unpublished. R. Doc. No. 8-1, at 10. Federal regulations distinguish between
published and unpublished works for the purposes of registering multiple works as a
single work. 37 C.F.R. § 202.3(b)(4)(i). NOTMC cites to the Compendium of U.S.
Copyright Office Practices, which states that an applicant “cannot use [the published
collection of works] option in [§ 202.3(b)(4)(i)] to register a number of published and
unpublished works.” U.S. COPYRIGHT OFFICE, COMPENDIUM OF U.S. COPYRIGHT
OFFICE PRACTICES § 1106.1 (3d ed. 2017). Therefore, according to NOTMC, Philpot
has not alleged facts sufficient to demonstrate that the registration is valid. Id. at 12.
28 R. Doc. No. 8-1, at 11–12.
29 R. Doc. No. 1, at 5.



                                           10
obtained, is prima facie evidence both that a copyright is valid and that the registrant

owns the copyright.” General Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th Cir.

2004); 17 U.S.C. § 410(c). Philpot’s complaint is sufficient to overcome NOTMC’s Rule

12(b)(6) challenge.

                                          IV.

      Accordingly,

      IT IS ORDERED that the motion to dismiss is DENIED.

      New Orleans, Louisiana, January 9, 2019.




                                         _______________________________________
                                                  LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE




                                          11
